The People correctly argue that the defendant’s challenge to his enhanced sentences, which the County Court imposed because the defendant violated his plea agreements, is unpreserved for appellate review (see People v Scoca, 38 AD3d 801 [2007]). In any event, the court providently exercised its discretion in imposing enhanced sentences, because the defendant violated the terms of the plea agreements by assaulting his girlfriend during the period between when his pleas were entered and the time when the sentences were imposed (see People v Whaley, 74 AD3d 1641, 1642 [2010]; People v Guerra, 291 AD2d 410, 411 [2002]).
The defendant received the effective assistance of counsel (see People v Benevento, 91 NY2d 708 [1998]; People v Baldi, 54 NY2d 137 [1981]). Dillon, J.P., Hall, Roman and Cohen, JJ., concur.